Citation Nr: 1225426	
Decision Date: 07/23/12    Archive Date: 07/30/12	

DOCKET NO.  10-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee.


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 1999 for an award of service connection for lumbar degenerative disc disease with postoperative changes.

2.  Entitlement to an effective date earlier than January 22, 2009 for the assignment of a 40 percent evaluation for lumbar degenerative disc disease with postoperative changes.

(The issue of whether there was clear and unmistakable error in an October 12, 1982 decision of the Board of Veterans' Appeals which denied entitlement to service connection for a low back disorder is the subject of a separate companion decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 decision by the Appeals Management Center (AMC) in Washington, D.C.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

The Veteran has raised a claim of clear and unmistakable error in a May 1970 rating decision which denied entitlement to a compensable evaluation for residuals of a left forearm shell fragment wound.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  A December 1971 Board decision denied entitlement to service connection for a chronic back disorder.  

2.  An October 2008 Board decision held that the December 1971 Board decision was not clearly and unmistakably erroneous. 

3.  In an unappealed April 1973 rating decision, the RO denied entitlement to service connection for a chronic back disorder.

3.  In an October 1982 decision the Board once again denied entitlement to service connection for a chronic low back disability.  

4.  A 2012 Board decision held that the October 1982 Board decision was not clearly and unmistakably erroneous. 

5.  In an unappealed rating decision of January 1987, the RO again denied entitlement to service connection for a chronic back disorder.  

6.  The Veteran's "reopened" claim for service connection for a low back disorder was received no earlier than March 23, 1999.  

7.  Prior to January 22, 2009, the Veteran's service-connected low back disability was not shown to be productive of a severe limitation of lumbar motion; or a severe intervertebral disc syndrome, with recurring attacks and only intermittent relief; or a severe lumbosacral strain; or forward thoracolumbar flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less six weeks during the previous 12-month period.  


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than March 29, 1999 for an award of service connection for lumbar degenerative disc disease with postoperative changes is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  

2.  Entitlement to an effective date earlier than January 22, 2009 for the assignment of a 40 percent evaluation for lumbar degenerative disc disease with postoperative changes is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the claim of entitlement to an earlier effective date, as service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

The Board has reviewed all of the evidence in the Veteran's claims file and in Virtual VA.  This includes the appellant's and his spouse's contentions and testimony, private treatment records and examination reports, and other pertinent documents.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Earlier Effective Date

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

When a claim is denied in a rating decision, and the claimant fails to timely perfect an appeal that decision in the manner set forth in 38 U.S.C.A. § 7105(b)(1), that rating decision is final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105 (2011).

When a claim is denied in a Board decision, and the claimant fails to timely appeal that decision with the United States Court of Appeals for Veterans Claims, that decision is final.  38 U.S.C.A. § 7105.

The effective date of an award of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  The effective date of an evaluation and award of compensation is generally the day following separation from service, or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In a December 1971 decision the Board denied entitlement to service connection for a chronic back disorder.  That decision was found not to be clearly and unmistakably erroneous in a Board decision of October 2008.  The December 1971 and October 2008 Board decisions are final  38 U.S.C.A. § 7104 (West 2002).

In a rating decision of April 1973, the RO denied entitlement to service connection for a back disability.  The Veteran failed to appeal that decision.  That determination is final.  38 U.S.C.A. § 7105 (West 2002).  

In October 1982, the Board once again denied entitlement to service connection for a chronic low back disability.  That decision was found not to be clearly and unmistakably erroneous in 2012.  Hence, the October 1982 Board decision is final.  38 U.S.C.A. § 7104.

In a January 1987 rating decision the RO once again denied entitlement to service connection for a chronic back disorder.  The Veteran failed to appeal.  That rating decision is therefore final.  38 U.S.C.A. § 7105.

On March 23, 1999, VA received a claim to reopen the issue of entitlement to service connection for a chronic low back disability.  

In July 1999 correspondence a private chiropractor indicated that the Veteran had been his patient since 1992, and that the appellant had given "quite a history" of injuries while in service.  According to the Veteran's chiropractor, the Veteran indicated that he originally injured his low back in Korea in 1966.  

In correspondence of November 1999, the same private chiropractor who had provided the July 1999 statement indicated that, in the past, the Veteran had stated that he injured his low back while in service in Korea.  The chiropractor noted that the Veteran was able to obtain copies of medical records while he was in the service.  Reportedly, according to those medical records, the Veteran first injured his low back in March 1967, and that the Veteran was plagued with back problems during his service both in Korea and at Fort Sill, Oklahoma.  The chiropractor opined that the Veteran's back problem, which eventually required surgery, was "probably due" to previous injuries while in the service.  

At the time of a December 2006 VA orthopedic examination it was noted that the Veteran had chosen not to discuss any injury or injuries sustained prior to his entering the military.  Rather, he referred the examiner to a letter in his claims file from a private physician dated in July 1972.  

Following examination, the Veteran received a diagnosis of degenerative disc disease of the lumbar spine, with a history of surgery of the lumbosacral spine, "probable laminectomy."  According to the examiner, he was unable to resolve the issue of whether the Veteran's low back disability was related to service without resort to mere speculation.  This was the case because there were "many inconsistencies" as well as a lack of information.  According to the examiner, his opinion was based upon a review of the Veteran's claims folder, and not on any stated history provided by the Veteran.  In the opinion of the examiner, while it was well-documented that the Veteran did receive treatment for back problems in the military, none of the notes related a specific disabling injury.  Nor was there adequate information to opine whether the Veteran's back disorder preexisted service, or whether it was aggravated or permanently worsened as a result of his active service.

At a subsequent VA orthopedic examination on January 22, 2009, it was noted that the Veteran's claims folder was available, and had been reviewed.  The clinical impressions were degenerative disc disease with postoperative changes, lumbar spine degenerative disc disease and failed back syndrome secondary to surgery, and lumbar intervertebral disc syndrome.  The examiner opined that, following a review of the Veteran's claims folder and medical records, his relevant history and the current physical examination, it was likely that the appellant's chief disability and injury to the lumbar spine was related to his service-connected injury, which he sustained while dog handling, and which ultimately resulted in disc herniation.

The Veteran argues that the award of service connection for his low back disability should have been made effective from approximately 1971, around or about the time of the filing of his initial claim.  The evidence, however, shows that the Veteran's "entitlement" to that award of benefits arose no earlier than January 22, 2009, the date of the VA orthopedic examination which provided a favorable nexus opinion linking the Veteran's low back disability to his period of active military service.  The November 1999 statement from the private chiropractor, which purported to show a connection between the Veteran's low back disability and his period of service, was based almost exclusively on history provided by the Veteran, and, as such, is of little or no probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1995).  Even assuming, for the sake of argument, that the November 1999 chiropractor's statement was sufficient to establish a nexus between a low back disability and the appellant's service, "entitlement" to service connection did not arise any earlier than November 1999, a date eight months later than the March 23, 1999 effective date assigned by the RO.  

As noted above, the effective date of an award of compensation based on a claim reopened after final disallowance is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In the case at hand, the Veteran's "entitlement" to the award of service connection for a low back disability "arose" no earlier than January 22, 2009, the date of the nexus opinion establishing service connection.  The fact that the RO chose to assign an effective date of March 29, 1999 for the award of service connection for a low back disability, apparently based on the date of receipt of the claim for increase, does nothing to alter the fact that, under any set of circumstances, the Veteran is not entitled to an effective date any earlier than March 23, 1999 for the award of service connection.  Accordingly, his claim must be denied.  

Turning to the issue of entitlement to an effective date earlier than January 22, 2009 for the assignment of a 40 percent evaluation for lumbar degenerative disc disease with postoperative changes, at the time of the aforementioned statement in July 1999, the Veteran's private chiropractor indicated that he had first seen the Veteran in June 1992.  At that time the Veteran complained of low back pain.  According to the Veteran, since his prior surgery, his low back "stayed sore."  Further noted was that the Veteran had been treated conservatively with light manipulation and stretching.  According to the private chiropractor, any form of exercise tended to aggravate the Veteran's "post laminectomy syndrome."  

At the time of the December 2006 VA orthopedic examination, which involved a full review of the claims folder and medical records, the Veteran gave a history of two prior surgeries to his lower back, one in 1976 and the second in 1982.  Current complaints included weakness in both legs, numbness in the right great toe, and paresthesia in the left leg.  The Veteran denied any problems with urinary incontinence.  When questioned, the Veteran complained of stiffness, weakness, and a low back spasm.  While the Veteran related six to seven episodes of incapacitation during the prior year, according to the examiner, there had been no physician-prescribed bed rest during that period.  There is no evidence of physician prescribed bed rest.

On physical examination, there was evidence of pain and tenderness in the thoracic sacrospinalis.  Further examination showed no evidence of any muscle spasm, atrophy, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour.  Rather, the Veteran's gait was within normal limits, as was his muscle tone.  

Range of motion measurements showed active and passive flexion from 0 to 62 degrees, with pain beginning at 50 degrees and ending at 62 degrees.  Active and passive extension was from 0 to 24 degrees, with pain beginning at 20 degrees and ending at 24 degrees.  Active and passive lateroflexion on the right was from 0 to 22 degrees, with pain beginning at 12 degrees and ending at 22 degrees.  Active and passive lateroflexion on the left was from 0 to 24 degrees, with pain beginning at 20 degrees and ending at 24 degrees.  Active and passive lateral rotation on the right was from 0 to 10 degrees, with pain beginning at 10 degrees.  Active and passive lateral rotation on the left was from 0 to 10 degrees, with pain beginning at 10 degrees.  The pertinent diagnosis noted was degenerative disease along with postoperative changes.  

At a VA orthopedic examination on January 22, 2009, the Veteran complained of "incapacitation" occurring approximately four to five times per year, and averaging five to eighteen days per episode.  He denied any history of bladder dysfunction.  The Veteran indicated that he had joint pain with and without motion.  According to the Veteran, his pain was continuous, and precipitated or intensified by walking, standing, bending, and weather changes.  The Veteran reported that pain was only partially alleviated with the cessation of the precipitating activity, rest, and medication.  When questioned, the Veteran indicated that his pain was associated with numbness, weakness, stiffness, swelling, catching, locking, easy fatigability, and a lack of endurance.  

On physical examination, the Veteran's posture was abnormal.  The Veteran walked with a mild loss of lordosis, as well as an antalgic gait, which appeared to be related to a combination of back and knee pain.  It was noted that the Veteran was in receipt of a 100 percent disability rating from VA for reasons other than his back.  

During examination, the Veteran exhibited subjective complaints consisting of groaning, grimacing, guarding, motion restriction, and apparent functional restrictions.  Objective findings included tenderness to palpation over the lumbar spine.  There was no evidence of swelling, and no paraspinous muscle spasm.  Range of motion measurements showed flexion from 0 to 20 degrees, with extension from 0 to 30 degrees, right lateral bending to 15 degrees, left lateral bending to 12 degrees, right rotation to 45 degrees, and left rotation to 50 degrees.  Neurovascular examination was unremarkable.  The Veteran's extensor hallucis longus motor strength was 5/5 bilaterally.  Straight leg raising was positive, but there was no evidence of any neuropathy or pathological reflexes.  

As noted above, the Veteran seeks entitlement to an effective date earlier than January 22, 2009 for the assignment of a 40 percent evaluation for his service-connected low back disability.  In that regard, disability evaluations are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

As noted above, the effective date of a claim for an increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Veteran in effect argues that the 40 percent evaluation for his service-connected low back disability should have been made effective from March 23, 1999, the date of the aforementioned award of service connection, or, in the alternative, 1971, around or about the date of his original claim.  He argues that inasmuch as his current symptomatology is, for all intents and purposes, essentially identical to symptomatology present at those earlier times.  

On September 23, 2002, and again on September 26, 2003, new regulations for the evaluation of service-connected disabilities of the spine became effective.  VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  

Prior to September 23, 2002, a 40 percent evaluation was warranted for a severe limitation of lumbar motion, or, in the alternative, a severe lumbosacral strain or severe intervertebral disc syndrome with recurring attacks and only intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5294 (2002).  

Under the interim revised criteria for an intervertebral disc syndrome which became effective September 23, 2002, a 40 percent evaluation was indicated where there was demonstrated evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 weeks, with an incapacitating episode defined as a period of acute signs and symptoms due to intervertebral disc syndrome which required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003).  These criteria remained in effect with the revision effective September 26, 2003, except the Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 26, 2003).  

Under the interim revised criteria, an intervertebral disc syndrome could also be evaluated by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with the evaluations for all other disabilities, whichever method resulted in a higher evaluation.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate orthopedic diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the schedular criteria which became effective September 26, 2003, a 40 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or, as noted above, evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during that past 12-month period.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 26, 2003).  

Based on the evidence of record it is clear that a 40 percent evaluation for the Veteran's low back disability was warranted no earlier than January 22, 2009.  In that regard, as of the time of the aforementioned VA orthopedic examination in December 2006, there was no evidence of a severe limitation of lumbar motion, and no evidence of severe recurring attacks of intervertebral disc syndrome with only intermittent relief.  If rated by analogy to a lumbosacral strain, the low back disability showed no evidence of severe symptomatology, such as listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or any narrowing or irregularity of the joint spaces.  Nor was there evidence of forward lumbar flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Rather, at the time of the December 2006 examination, forward flexion of the Veteran's lumbar spine was to 62 degrees.  While the Veteran complained of incapacitating episodes in December 2006, according to the examiner, there had been no physician-prescribed bed rest during the past year.  

It was not until the VA orthopedic examination on January 22, 2009 that the Veteran exhibited low back symptomatology sufficient to warrant the assignment of a 40 percent evaluation.  At that examination, the Veteran exhibited both abnormal posture and an antalgic gait.  While there was no evidence of any swelling or spasm of the paraspinous musculature, physical examination did reveal some tenderness to palpation at the level of the 4th and 5th lumbar vertebrae, in conjunction with forward flexion to only 20 degrees, indicative of the presence of severe symptomatology.  The evidence shows that "severe" symptomatology was present no earlier than January 22, 2009, the date of the aforementioned VA orthopedic examination.  Accordingly, entitlement to a 40 percent evaluation for the Veteran's service-connected low back disorder prior to January 22, 2009, is not warranted.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, inasmuch as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date earlier than March 23, 1999 for an award of service connection for lumbar degenerative disc disease with postoperative changes is denied.  

Entitlement to an effective date earlier than January 22, 2009 for the assignment of a 40 percent evaluation for lumbar degenerative disc disease with postoperative changes is denied.


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


